Citation Nr: 1133596	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for pernicious anemia (megaloblastic anemia), to include as secondary to service-connected vitiligo; and if so, whether service connection is warranted.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to service-connected vitiligo.

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected vitiligo.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for vitiligo.

7.  Entitlement to a disability evaluation in excess of 20 percent for the residuals of bilateral hernia repair.

8.  Entitlement to a disability evaluation in excess of 10 percent for depression, secondary to atrophy of left testicle, prior to August 27, 2004.

9.  Entitlement to a disability evaluation in excess of 30 percent for depression, secondary to atrophy of left testicle, from August 27, 2004.

10.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee chondromalacia.

11.  Entitlement to a compensable disability evaluation for atrophy of left testicle, with low testosterone

12.  Entitlement to an effective date earlier than August 27, 2004, for the assignment of a 20 percent disability evaluation for the residuals of bilateral hernia repair.

13.  Entitlement to an effective date earlier than April 28, 2003, for the assignment of a 10 percent disability evaluation for left knee chondromalacia.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The Veteran had active military duty from January 1980 to August 1981 with a period of active duty for training in the National Guard from February 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2002, April 2005, August 2005, July 2006 and July 2008, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the March 2002 rating decision, in pertinent part, the RO denied service connection for bronchitis and a left foot disorder.  The Veteran perfected a timely appeal as to those issues.  In the April 2005 rating decision, the RO denied a compensable evaluation for atrophy of left testicle, and residuals of bilateral hernia repair.  In addition, the RO denied an increased evaluation in excess of 10 percent for depression as secondary to the service-connected atrophied left testicle, and a TDIU.  Regarding the claim for an increased evaluation in excess of 10 percent for depression, by rating decision dated in August 2009, the RO granted an increased evaluation to 30 percent, effective from August 27, 2004.  This subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and has been appropriately rephrased as above.  Additionally, as the Veteran has disagreed with the initial rating assigned following the grant of service connection for depression as secondary to the service-connected atrophied left testicle, the Board has characterized such claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

In the August 2005 rating decision, the RO granted service connection for left knee chondromalacia with a zero percent disability evaluation effective April 28, 2003.  The Veteran filed a timely notice of disagreement with that determination.  By rating decision dated in August 2007 the RO granted an increased disability evaluation to 10 percent effective April 28, 2003.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB, 6 Vet. App. 35, 38.  Here again, the Veteran has disagreed with the initial rating assigned following the grant of service connection for left knee chondromalacia, the Board has characterized such claim in light of Fenderson, 12 Vet. App. 119, 126. 

In the July 2006 rating decision, the RO, in pertinent part, denied service connection for diabetes mellitus, pernicious anemia (megaloblastic anemia), and peripheral neuropathy, all as secondary to acute vitiligo.  With regard to the service connection claim for pernicious anemia, this claim was previously denied.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

In the July 2008 rating decision, the RO granted service connection for vitiligo with a 10 percent disability evaluation effective from March 15, 2005.  As the Veteran has disagreed with the initial rating assigned following the grant of service connection for vitiligo, the Board has characterized such claim in light of Fenderson, 12 Vet. App. 119, 126.

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  Also, in August 2010, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issues of: whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for pernicious anemia (megaloblastic anemia), to include as secondary to service-connected vitiligo; entitlement to an initial disability evaluation in excess of 10 percent for left knee chondromalacia; entitlement to a disability evaluation in excess of 10 percent for depression secondary to atrophy of left testicle, prior to August 27, 2004; entitlement to a disability evaluation in excess of 30 percent for depression secondary to atrophy of left testicle, from August 27, 2004; entitlement to a compensable disability evaluation for atrophy of left testicle, with low testosterone; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  In a letter received in March 2005, prior to the promulgation of a decision in the appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for bronchitis and a left foot disorder.

2.  A preponderance of the evidence is against finding that diabetes mellitus is related to a disease or injury incurred in active duty service or proximately due to a service-connected disability.

3.  A preponderance of the evidence is against finding that peripheral neuropathy is related to a disease or injury incurred in active duty service or proximately due to a service-connected disability.

4.  The Veteran's service-connected vitiligo covers 30 percent of his entire body.

5.  The evidence does not demonstrate that an increase in the Veteran's residuals of bilateral hernia repair occurred prior to the date of receipt of the August 27, 2004 claim.  

6.  The Veteran's initial claim for a left knee disability was filed in April 2003.  In subsequent rating actions the assignment of disability evaluations are effective from April 28, 2003, the date of the initial claim.  

7.  The competent evidence of record reflects that the Veteran did not file either a formal or informal claim for service connection for a left knee disability at any time prior to April 28, 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for bronchitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal of the claim of service connection for a left foot disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  Diabetes mellitus was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  Peripheral neuropathy was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  Resolving all reasonable doubt in favor of the Veteran, the schedular criteria for a 30 percent disability rating, but no higher, for service-connected vitiligo have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 3.102, 4.118, Diagnostic Codes 7823-7806 (2010).  



6.  The criteria for an effective date earlier than August 27, 2004, for the grant of an evaluation of 20 percent for residuals of bilateral hernia repair, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155 3.159, 3.400 (2010). 

7.  The criteria for an effective date earlier than April 28, 2003, for the award of service connection for left knee chondromalacia, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2003, September 2005, March 2006, and April 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the March 2006 and April 2008 letters from the RO advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the timing of VCAA notice, in Pelegrini II, the United Stated Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, certain VCAA notice was provided after the initial unfavorable AOJ decisions.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  The RO readjudicated the claims in SOCs subsequent to the rating decision.  Accordingly, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Alternatively stated,, VA's issuance of an SOC August 2007, August 2008, and April 2009, following VCAA notice letters, cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With regard to the Veteran's increased rating claim, his disagreement arises from the initial evaluation following the grant of service connection for vitiligo.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In short, the Veteran has received all required VCAA notice in the present case, such that there is no error in the content of VCAA notice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims folder, and all identified and available treatment records have been secured.  Social Security Administration records have also been associated with the claims folder.  The Veteran has been medically evaluated in conjunction with his claims.  In addition the Veteran was afforded an opportunity to present testimony at a Board hearing in August 2010.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Thus, the duties to notify and assist have been met.

It is noted here that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record, contained in seven volumes.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

II.  Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a letter received in March 2005, the Veteran stated that he wished to withdraw his claims of entitlement to service connection for bronchitis and a left foot disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and the claims are dismissed.

III.  Service Connection 

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).   

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

A.  Diabetes Mellitus, Type II

The Veteran contends that his current diabetes mellitus is proximately due to his service-connected vitiligo.  The threshold criterion for service connection, on either a direct or secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Medical evidence reveals the Veteran reported that he was first diagnosed with diabetes mellitus in the 1990's.  However, medical evidence from the 1990's does not show any diagnoses of diabetes mellitus.  In fact, the Veteran had a VA general medical examination in January 2002, and when he reported his past medical history, he did not mention that he had diabetes mellitus.  Nor did the examiner diagnose diabetes mellitus at that examination.  On VA examination in February 2003, the Veteran provided a history of "borderline diabetes mellitus," and following examination, VA examiner's impression did not include diabetes mellitus.  VA general medical examination dated in November 2008, shows a diagnosis of diabetes mellitus, Type II.  Therefore, there is sufficient evidence the Veteran currently has diabetes mellitus.  Thus, the first element of Shedden and Wallin has been satisfied.  See Shedden and Wallin, supra.

Service treatment records are negative for any complaint, history, treatment, findings or diagnosis of diabetes mellitus, nor was the Veteran diagnosed with this condition within one year of discharge from service.  Post-service, it is noted in a March 2007 VA general medicine note that the Veteran was admitted in February 2004 with blood glucose of 367.  He was given insulin in the hospital and was discharged on Metformin and Glyburide.  A diagnosis of diabetes mellitus, Type II, is shown in the November 2008 VA examination report.  As noted, there is evidence that the Veteran was prescribed medication for diabetes many years after service.  Further, there is no medical evidence of a nexus between diabetes mellitus and service, nor does the Veteran contend that the two are related.  

There is no evidence of diabetes mellitus in service, nor is there medical evidence to establish a nexus between the two.  Accordingly, elements (2) and (3) under Shedden have not been satisfied.  See Shedden, supra.  Accordingly, the Veteran's claim is denied on a direct basis.

The Board now turns its inquiry to the question of whether the Veteran's currently diagnosed diabetes mellitus is secondary to his service-connected vitiligo, as the Veteran contends.

In June 2009, the Veteran had a VA examination for diabetes mellitus.  The examiner noted review of the claims folder.  The examiner opined that it was not at least as likely as not that the Veteran's diabetes mellitus was secondary to vitiligo.  The examiner's rationale was that vitiligo is a skin condition and does not cause or worsen diabetes mellitus.  There is no medical opinion to the contrary of record.  The Board finds the June 2009 VA examination adequate for evaluation purposes.  Specifically, the examiner reviewed the claims folder, interviewed and examined the Veteran, and provided sound reasoning for his opinion.  See Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Based on the foregoing, the Board finds that service connection is not warranted for diabetes mellitus on either a direct or secondary basis.  The Veteran submitted an article, which discusses vitiligo.  The article provides no support for the Veteran's claim that diabetes mellitus is secondary to vitiligo.  It is indicated in the article that Vitiligo is associated with three systemic diseases, which are pernicious anemia, hyperthyroidism and Addison's disease.  Diabetes mellitus is not mentioned.  With regard to lay evidence, the Board acknowledges the Veteran's assertion that he has diabetes secondary to his service-connected disability of vitiligo and emphasizes that although the Veteran is competent to report symptoms of diabetes mellitus that he previously or currently has, he is not however competent to render an opinion as to the medical etiology of his diabetes mellitus, a disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  In Barr, 21 Vet. App. 303, the Court, citing Layno, 6 Vet. App. at 467-69, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the  proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson).

In adjudicating this claim, the Board must assess the Veteran's competency and credibility.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Here, the Veteran's lay contentions in this case are outweighed by the negative June 2009 VA examination report, which indicated the Veteran's diabetes mellitus was unrelated to service or a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for diabetes mellitus on either a direct or secondary basis; and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Peripheral Neuropathy

The Veteran contends that his current peripheral neuropathy is proximately due to his service-connected vitiligo.  The threshold criterion for service connection on either a direct or secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  A diagnosis of peripheral neuropathy was rendered by a VA examiner upon general medical examination in November 2008.  At that examination, the Veteran reported that he was told that he had neuropathy in 2000, when an EMG [electromyography] revealed abnormalities in both groin areas.  Peripheral neuropathy involving the feet and hands was diagnosed following VA peripheral nerves examination in June 2009.  Thus, there is sufficient evidence the Veteran currently has peripheral neuropathy.  Element (1) under Shedden and Wallin has been satisfied.  See Shedden and Wallin, supra.

Service treatment records are negative for any complaints, history, treatment, finding or diagnosis of peripheral neuropathy.  Further, there is no medical evidence of a nexus between peripheral neuropathy and service, nor does the Veteran contend that the two are related.  There is no evidence of peripheral neuropathy in service, nor is there medical evidence to establish a nexus between the two.  Accordingly, elements (2) and (3) under Shedden have not been satisfied.  See Shedden, supra.  Accordingly, the Veteran's claim is denied on a direct basis.

The Board now turns its inquiry to the question of whether the Veteran's currently diagnosed peripheral neuropathy is secondary to his service-connected vitiligo, as the Veteran contends.


Post-service, the January 2002 VA general medical examination revealed no findings of peripheral neuropathy of the extremities.  A VA examination of the joints, specifically the right knee, in December 2007, revealed the Veteran had no radiation of pain and no neurologic findings.  On VA examination in November 2008, the Veteran was diagnosed with peripheral neuropathy.  

In June 2009 the Veteran had a VA examination for peripheral nerves.  The examiner noted review of the claims folder.  The examiner rendered a diagnosis of peripheral neuropathy involving the feet and hands.  The examiner commented that the Veteran has an underlying autoimmune disorder, including pernicious anemia, which can cause a peripheral neuropathy, that is, pernicious anemia or vitamin B12 deficiency can cause small-fiber-type peripheral neuropathy.  Further the examiner stated that the Veteran's symptoms can be tied to an underlying autoimmune problem, pernicious anemia, and neuropathy.  The examiner opined, that from a neurological perspective, it is at least as likely as not that the Veteran's neuropathy is related to underlying autoimmune problem, which also manifests itself in pernicious anemia, not service-connected vitiligo.  The Board finds the June 2009 VA examination adequate for evaluation purposes.  Specifically, the examiner reviewed the claims folder, interviewed and examined the Veteran, and provided sound reasoning for his opinion.  See Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120.

Based on the foregoing, the Board finds that service connection is not warranted for peripheral neuropathy on either a direct or secondary basis.  While the examiner did explain that there is a link between peripheral neuropathy and pernicious anemia, he did not establish a relationship between peripheral neuropathy and the service-connected disability of vitiligo, which is necessary to warrant a grant of service connection in this case.  As VA examiner has associated the Veteran's peripheral neuropathy with pernicious anemia, pernicious anemia is not a service-connected disability and service connection cannot be established for peripheral neuropathy.  

The Veteran submitted an article, which discusses vitiligo.  The article provides no support for the Veteran's claim that peripheral neuropathy is secondary to vitiligo.  It is indicated in the article that Vitiligo is associated with three systemic diseases, which are pernicious anemia, hyperthyroidism and Addison's disease.  This is consistent with VA examiner's opinion that establishes a relationship between peripheral neuropathy and pernicious anemia.  Peripheral neuropathy is not mentioned.  

With regard to lay evidence, the Board acknowledges the Veteran's assertion that he has peripheral neuropathy secondary to his service-connected disability of vitiligo and emphasizes that although the Veteran is competent to report symptoms of peripheral neuropathy that he previously or currently has, he is not however competent to render an opinion as to the medical etiology of his peripheral neuropathy, a disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  In Barr, 21 Vet. App. 303, the Court, citing Layno, 6 Vet. App. at 467-69, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).

In adjudicating this claim, the Board must assess the Veteran's competency and credibility.  See Buchanan, 451 F.3d 1331; Washington, 19 Vet. App. at 368- 69.  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible.  See Rucker, 10 Vet. App. at 74.  Here, the Veteran's lay contentions in this case are outweighed by the other post-service evidence of record, which indicates the Veteran's claimed peripheral neuropathy is associated with a non-service-connected disorder.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for peripheral neuropathy on either a direct or secondary basis; and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   





IV.  Increased Disability Evaluations

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7Vet. App. 55 (1994).  However, as here, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

In a July 2008 rating decision (notice of decision dated in August 2008), service connection was granted for vitiligo and a 10 percent disability rating was awarded, effective March 15, 2005.  In his October 2008 Notice of Disagreement, the Veteran essentially contends that he is entitled to a higher initial disability rating because examination findings show his vitiligo disability is progressively worse, with multiple depigmented patches on his hands, feet, bilateral eyelids/perioral, nasal septum/nasal alae, perioral, right cheek, bilateral forearms, penis and legs .  

The Veteran's disability has been rated under Diagnostic Code (DC)7823, which rates vitiligo, the Veteran's relevant skin disorder.  Under Diagnostic Code 7823, the maximum schedular rating of 10 percent is available for vitiligo with exposed areas affected.  See 38 C.F.R. § 4.118.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath, 1 Vet. App. at 592-93.  As vitiligo produces patches of depigmentation on the skin, the Board has considered another potential applicable diagnostic code in order to rate the disability.  In this case, vitiligo is closely analogous to dermatitis, which is rated under DC 7806.  It is permissible to rate a disability under a closely related disease.  See 38 C.F.R. § 4.20.

The criteria for rating scars under 38 C.F.R. § 4.118 were revised effective October 23, 2008.  Application of the new criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran requested reopening of his claim for service connection for vitiligo in October 2005 and his Notice of Disagreement in January 2007.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

Under former Diagnostic Code 7806, the criteria for dermatitis provided that where there is at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period a 10 percent rating is warranted.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period, a 60 percent rating is assigned. 

Associated with the claims folder is a private medical statement by Dr. O.O., dated in July 2004.  Dr. O.O. noted that the Veteran suffers from an autoimmune disease complex, which includes vitiligo.  He stated that the vitiligo involves at least 30 percent of total body surface, and creates an obvious cosmetic aberration and disfigurement of the face and extremities.

In a VA general medicine outpatient note dated in August 2006, it was noted that the Veteran complained of vitiligo lesions spreading and causing him more stress and depression from disfigurement and he wanted to see a dermatologist.  On objective examination, there were noted depigmented patches on both eye lids, tip of nose, lips, and both hands extending to both forearms.  He had a few spots in the left upper arm and left axilla.  One lesion was noted over the anterior neck.  There were noted depigmented patches over the feet, and knees, over the umbilicus, perianal area, medial thighs, scrotum, and tip of penis.  It was noted that the Veteran's military records from May 1980 shows lesions listed around the fingertips, nails and foreskins only.  The assessment was progressive vitiligo. 

At a December 2007 VA examination for skin the Veteran reported that he was first diagnosed with vitiligo in the 1980's while he was in the military.  At that time, it was noted at his fingertips, nails, and foreskin of his penis (he was undergoing surgical evaluation for hernias/hydrocele at the time.  He stated that involvement has since slowly and progressively spread from his fingertips up his hands and up to his elbows, as well as to other parts of his body.  He was using Triamcinolone, Dovonex and Protopic ointments.  On physical evaluation there were multiple depigmented patches on his scalp.  There were depigmented patches on the bilateral eyelids/perioral, nasal septum/nasal alae, perioral, right cheek with multiple well-demarcated depigmented patches on the hands, extending in glove-like distribution on depigmented patches with satellite sparing, bilateral forearms had large depigmented patches with satellite sparing, penis and legs with multiple large depigmented patches.  
It was noted that the onset and course was intermittent, and non-worsening.  His treatment at that time was no immunosuppressive drugs, ultraviolet B light (UVB), psoralen plus ultraviolet light of A wavelength (PUVA), or electron beam therapy.  The diagnosis was widespread vitiligo, progressive and worsening.  It was further noted that the diagnosis is related to the same disease the Veteran had while in the military and involves approximately 30 percent body surface area (BSA) and less than 10 percent of exposed areas affected.  

On VA examination in November 2008, it was noted that the Veteran was not using any topical and had not used anything for the past year.  On examination of the skin, there was Vertex scalp with multiple depigmented patches, bilateral eyelids/perioral, nasal septum/nasal alae, perioral, right cheek with multiple well-demarcated depigmented patches.  Bilateral hands and feet extending in glove-like distribution depigmented patches with satellite sparing.  Bilateral forearms and knees with large depigmentated patches with satellite sparing.  Umbilicus with a small depigmented patch 20 percent BSA.  The onset and course was noted as intermittent, and non-worsening.  The Veteran did not have immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  Percent of exposed areas affected was less than 10 percent.  The diagnosis was vitiligo.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that an initial increased evaluation to 30 percent under DC 7806 is warranted.  As noted, 30 percent is assigned under DC7806 when 20 to 40 percent of the entire body is affected.  This determination is supported by the July 2004 private medical statement of Dr. O.O. who described that the Veteran's vitiligo involves at least 30 percent of total body surface.  In addition, in the December 2007 VA examination report, it was also noted that the Veteran's skin disability involves approximately 30 percent BSA.  As the 30 percent BSA falls within the criteria for a 30 percent disability evaluation under DC 7806 the higher rating is warranted.  

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 30 percent for the service-connected, vitiligo is warranted under DC 7806.  The Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran and that the preponderance of the evidence is against the grant of a disability rating higher than 30 percent at any point during the pendency of this claim and appeal.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence supports the grant of a 30 percent disability rating under DC 7806 for service-connected vitiligo.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

V.  Earlier Effective Date Claims

Entitlement to an effective date earlier than August 27, 2004 for grant of an evaluation of 20 percent for residuals of bilateral hernia repair.

The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b)(2); 38  C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The procedural history in this case shows that in November 2001 the Veteran filed a claim for an increased compensable rating for his service-connected disability of residuals of bilateral hernia repair.  The claim was denied by rating decision dated in March 2002.  The Veteran filed a timely notice of disagreement (NOD) in April 2002.  An SOC was issued in March 2003 and the Veteran submitted a VA Form-9 (Substantive Appeal) in April 2003, thus perfecting his appeal as to that issue.  Additional evidence was received by the RO and an SSOC was issued in June 2004.  In March 2005 the RO received a letter from the Veteran in which he stated that he withdraws his appeals with the exception of the claim for low testosterone and dysfunction problems secondary to atrophy of the left testicle and right and left knee conditions.  While the Veteran clearly withdrew his appeal for an increased compensable rating for his service-connected disability of residuals of bilateral hernia repair, this was not acknowledged by the RO in that in April 2005 the RO issued a rating decision, which denied an August 2004 claim for a compensable rating for the service-connected residuals of bilateral hernia repair.

The Veteran filed a timely NOD to the April 2005 rating decision.  In December 2006 rating actions, the RO increased the Veteran's rating for residuals of bilateral hernia repair to 20 percent effective from August 27, 2004.  A 100 percent evaluation was assigned from October 6, 2006 for one month of convalescence for surgery of the service-connected disability.  Thereafter, an evaluation of 20 percent was assigned from December 1, 2006.  The Veteran filed a Substantive Appeal in January 2007 to the December 2006 rating action.  Therefore the April 2005 rating decision that adjudicated the August 27, 2004 claim, is currently on appeal.

The Board does not find that an effective date earlier than August 27, 2004 is warranted for the 20 percent rating as entitlement to that rating was not first factually ascertainable prior to August 27, 2004, the date of the claim for an increase.  The RO construed the August 27, 2004 letter as the Veteran's claim for an increased rating and, therefore, assigned the effective date of the increased rating of 20 percent according to that date.  The Board finds after a careful review of the record that the evidence does not show that the 20 percent rating was warranted prior to the August 27, 2004 effective date.  

Neither does the medical evidence of record show that a 20 percent evaluation for residuals of bilateral hernia repair was warranted prior to August 27, 2004.  The Veteran's residuals of bilateral hernia repair is evaluated under DC 7338.  Under that diagnostic code a 10 percent disability is assigned for inguinal hernia that is recurrent postoperative readily reducible and well supported by truss or belt.  Another 10 percent is to be added for bilateral involvement, which is what occurred in this instance, but not prior to August 27, 2004.  On VA examination in November 2003 there was physical evidence of bilateral scars in the left and right inguinal hernia area.  It was noted that there was no evidence of recurrent hernia on the left side.  There was a very small defect of the right inguinal hernia, but no evidence of gross failure of the right hernia.  The impression was residual scars, post right and left inguinal hernia and left varicocelectomy and mild recurrent right inguinal hernia.  Here, there was no bilateral involvement of a postoperative recurrent hernia to warrant the additional 10 percent.  In a May 2004 private medical statement by Dr. MO, it was noted that the Veteran had a right inguinal hernia which was recurrent.  Here again, the evidence does not support that there was bilateral involvement.  On VA examination in November 2004 the Veteran was diagnosed with bilateral inguinal repair with varicocele resection on the left, with no clinical evidence of recurrence.  Based on this evidence a 20 percent evaluation is not warranted prior to August 27, 2004.  See 38 C.F.R. § 4.114, DC 7338.

Entitlement to an effective date earlier than April 28, 2003 for grant of an evaluation of 10 percent for left knee chondromalacia.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2010); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

In the instant case, the Veteran filed an initial claim of entitlement to service connection for left knee chondromalacia in April 2003 which the RO denied in February 2004 on the basis that a left knee disorder was not shown by the evidence of record to be linked to service.  The Veteran filed a timely notice of disagreement in July 2004.  In August 2005 the RO issued a rating decision granting service connection for left knee chondromalacia with a zero percent evaluation effective from April 28, 2003, the date the Veteran's claim for a left knee disorder was received.  The Veteran expressed disagreement with the August 2005 rating decision in an August 2006 notice of disagreement.  In August 2007 the RO issued a rating decision, wherein the disability evaluation for left knee chondromalacia was increased to 10 percent effective from the date of the initial claim, April 28, 2003.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than April 28, 2003, for the award of service connection for left knee chondromalacia.  

The Veteran's argument is that he filed an original claim for service connection for his knees in 2002, and thus he believes the effective date should go back to April 2002.  See Hearing Transcript (Tr.), p.8.  The evidence of record does show that the Veteran filed a claim in April 2002.  However, that claim was for service connection for a right knee disorder.  In the April 2002 correspondence the Veteran stated "Additionally, I also requested an evaluation for my right knee and need clarification on the status of the possibility of that being SC."  There is no indication in his April 2002 statement that he wanted to file a claim for service connection for a left knee disorder at that time.  



In correspondence from the Veteran, received at the RO April 28, 2003, he specifically indicated that he wanted to file a claim for "knees bilat[eral] chondromalacia."  The RO construed this as a claim for service connection for a left knee disorder and proceeded with adjudicating the claim.  

Applying the law to the facts of this case, an effective date earlier than April 28, 2003, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has thoroughly reviewed the evidence of record to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for a left knee disability prior to April 28, 2003, but find nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  In fact, there is no document in the claims folder from the Veteran prior to April 28, 2003 that may be construed as a claim for service connection for a left knee disability.  

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than April 23, 2003, for the award of service connection for left knee chondromalacia.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

The appeal of the claim of service connection for bronchitis is dismissed.

The appeal of the claim of service connection for a left foot disorder is dismissed.

Entitlement to service connection for diabetes mellitus as secondary to service-connected disability of vitiligo is denied.

Entitlement to service connection for peripheral neuropathy as secondary to service-connected disability of vitiligo is denied.

Entitlement to a 30 percent rating for service-connected vitiligo is allowed.  

Entitlement to an effective date earlier than August 27, 2004 for grant of an evaluation of 20 percent for residuals of bilateral hernia repair is denied.

Entitlement to an effective date earlier than April 28, 2003 for grant of an evaluation of 10 percent for left knee chondromalacia is denied.


REMAND

The issues of whether new and material evidence has been received to reopen a claim for service connection for pernicious anemia (megaloblastic anemia) as secondary to service-connected disability of vitiligo, entitlement to an initial increased disability evaluation in excess of 10 percent for left knee chondromalacia, entitlement to an increased disability evaluation in excess of 20 percent for residuals of bilateral hernia repair, entitlement to an increased disability evaluation in excess of 10 percent prior to August 27, 2004 for depression secondary to atrophy of left testicle, entitlement to an increased disability evaluation in excess of 30 percent from August 27, 2004 for depression secondary to atrophy of left testicle, entitlement to a compensable disability evaluation for atrophy of left testicle (with low testosterone), , and entitlement to a TDIU are remanded for further development.

With regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for pernicious anemia (megaloblastic anemia) as secondary to service-connected disability of vitiligo, the Veteran is seeking to reopen that claim.  In a May 2003 rating action, the RO declined to reopen the Veteran's claim for service connection for anemia.  In March 2003 the Veteran filed a claim for service connection for megaloblastric anemia as secondary to the service-connected disability of vitiligo.  Although in the previous denials VA did not consider whether service connection was warranted for anemia as secondary to the service-connected vitiligo, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

In the September 2005 VCAA notice in response to the request to reopen the previously denied claim for service connection for pernicious anemia, the RO failed to address the issue of new and material evidence as related to that claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held in part that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  It further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Although the September 2005 VCAA letter associated with the claims folder advised the Veteran what evidence is necessary to substantiate his underlying service connection claim for pernicious anemia (megaloblastic anemia) as secondary to service-connected disability of vitiligo, that letter did not discuss the basis for the denial in the prior decision.  Thus, the September 2005 letter does not comply with the Kent ruling; and remand of the issue is necessary.  

With regard to the issue of entitlement to an initial increased disability evaluation for left knee chondromalacia, currently evaluated as 10 percent disabling, a remand is necessary because the Veteran has not been afforded a contemporaneous examination to assess the current severity of his left knee disability.  Service connection for a left knee disability was granted in August 2005 and assigned a zero percent disability evaluation.  The evaluation was increased to 10 percent by rating decision dated in August 2007.  The Veteran had a VA compensation examination in November 2003 that evaluated his left knee disability.  There are no VA examinations for the left knee of record subsequent to the November 2003 examination.  Medical evidence from the November 2003 VA examination report is inadequate to assess the Veteran's current level of severity since this examination is nearly eight years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected left knee disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to entitlement to a compensable disability evaluation for atrophy of left testicle (with low testosterone), entitlement to an increased disability evaluation in excess of 20 percent for residuals of bilateral hernia repair, and entitlement to an increased disability evaluation in excess of 10 percent prior to August 27, 2004 and for 30 percent from August 27, 2004 for depression secondary to atrophy of left testicle, a review of the record reveals that the Veteran has not received the proper VCAA notice with respect to these increased rating claims.  VCAA notices dated in December 2001, January 2004 and August 2004 did not provide adequate notice to the Veteran for his increased rating claims.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2009).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  On remand the RO/AMC is requested to provide proper notice.  

With regard to entitlement to a TDIU, the record shows that a TDIU was denied by rating decision dated in April 2005.  At the time of the April 2005 rating decision, the Veteran's service-connected disabilities were the following: depression associated with atrophy of the left testicle at 10 percent disabling, residuals of bilateral hernia repair at zero percent disabling and atrophy of the left testicle at zero percent disabling.  His combined evaluation for compensation was 10 percent from April 2002.  The Veteran's claim for a TDIU was denied because he was not found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Since the April 2005 denial, the Veteran's combined evaluation has increased.  His current service-connected disabilities are depression associated with atrophy of the left testicle at 30 percent disabling,  residuals of bilateral hernia repair at 20 percent disabling, left knee chondromalacia with mild degenerative arthritis at 10 percent disabling, right knee chondromalacia at 10 percent disabling, vitiligo at 30 percent disabling as of this decision, and atrophy of the left testicle with low testosterone at zero percent disabling.  His combined evaluation for compensation is 70 percent.  

Review of the record reveals that while the Veteran had various VA examinations in 2007 and 2009, to include examinations for diabetes mellitus, peripheral neuropathy, and vitiligo, the medical evaluations and opinions provided therein did not fully address the question of whether or not the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  Accordingly, this claim must be remanded to obtain a VA examination to evaluate the Veteran's employability. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notification letter that contains the information required by Kent for the issue of whether the Veteran has submitted new and material evidence to reopen the previously denied claim for service connection for pernicious anemia as secondary to the service-connected disability of vitiligo.  The letter should include what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought.  For the Veteran's claimed disability, the letter should describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that was found insufficient in the previous denial.

2.  Provide the Veteran with corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), addressing the increased rating claims of residuals of bilateral hernia repair, depression secondary to atrophy of the left testicle, and atrophy of left testicle (with low testosterone) that includes an explanation as to the information or evidence required to substantiate a claim for an increased rating.

3.  Schedule the Veteran for a VA examination in order to ascertain the current nature and severity of his service- connected left knee chondromalacia.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

The report must address the range of left knee motion with notations as to the point in any arc of motion at which the Veteran experiences pain.  The examiner must identify and completely describe any other current symptomatology, including any functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The examiner must address whether the Veteran experiences flare-ups.  If so, to the extent possible, any additional functional loss or limitation of motion during such flare-ups should be described.  The examiner must describe the nature and extent of any left knee instability.   
All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

4.  Schedule the Veteran for appropriate VA medical examination to provide clinical descriptions of the Veteran's industrial impairment due to each service-connected disability.  VA examiner(s) should thoroughly review the Veteran's claims folder and a complete copy of this REMAND in conjunction with the examination, and note that this has been accomplished in the VA examination report.  VA examiner(s) should specifically describe employment tasks impaired by the Veteran's service-connected disabilities, and the impact of such disabilities on his ability to maintain employment.  A detailed rationale should be provided for any opinion provided. 

5.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any of the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


